Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jerry 
F. Suva on June 10, 2021.
12.	(Currently Amended)	A method, comprising: 
receiving an input voltage; 
generating a first pulsed-width modulation signal with a first comparator based upon variation in the input voltage using a reference signal; 
with a switched mode power supply (SMPS) control circuit separate from the first comparator, controlling a power supply in voltage mode based at least upon the first pulsed-width modulation signal; 
with an operational amplifier, generating an error signal based on a differential between output of the  power supply and a reference voltage; with a signal generator circuit, generating a periodic signal based upon the first pulsed-width modulation signal; and with a second comparator: receiving the generated error signal; receiving the periodic signal generated by the signal generator circuit; and outputting a comparison of inputs of the second comparator to the (SMPS) control circuit.


DETAILED ACTION

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-6 
and 8-21 are considered to be allowable due to the inclusion of the following claim limitations: “…a first comparator configured to generate a first pulsed-width modulation signal based upon variation in the input voltage using a reference signal…a signal generator circuit configured to generate a periodic signal based upon the first pulsed-width modulation signal; and a second comparator configured to: receive the error signal generated by the operational amplifier as a first input; receive the periodic signal generated by the signal generator circuit as a second input; and output a comparison of inputs of the second comparator to the SMPS control circuit” in claim 1, “…a first comparator configured to generate a first pulsed-width modulation signal based upon variation in the input voltage using a reference signal…a signal generator circuit configured to generate a periodic signal based upon the first pulsed-width modulation signal; and a second comparator configured to: receive, at a first input of the second comparator, the error signal generated by the operational amplifier; receive, at a second input of the second comparator, the periodic signal generated by the signal generator circuit; and output a comparison of inputs of the second comparator to the SMPS control circuit” in claim 10, and “…generating a first pulsed-width modulation signal with a first comparator based upon variation in the input voltage using a reference signal;…with a signal generator circuit, generating a periodic signal 
Claims 2-6, 8-9, 11, and 13-21 are considered to be allowable due to their dependence on claims 1, 10, and 12.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837